 Case 3:21-cr-01062-JLS Document 42 Filed 05/07/21 PageID.68 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   United States of America,                  CASE NO.: 21-CR-1062-JLS
11                       Plaintiff,
12         v.                                   ORDER CONTINUING MOTION
                                                HEARING/TRIAL SETTING
13   Nahum Angel Corro (1),
     Roberto Enrique Aguilar-Fernandez (2),
14
                         Defendant.
15
16
17         Pursuant to joint motion and good cause appearing, IT IS HEREBY
18   ORDERED that the motion hearing/trial setting currently scheduled for May 14,
19   2021, be continued to June 4, 2021 at 1:30 p.m.
20         IT IS FURTHER ORDERED that time be excluded under the Speedy Trial
21   Act at 18 U.S.C. § 3161(h)(7). For the reasons set forth in the joint motion, the Court
22   finds that the continuance serves the ends of justice and outweighs the public and
23   Defendants’ interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).
24          SO ORDERED.
25   Dated: May 7, 2021
26
27
28
